Citation Nr: 1008925	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
benefits (DIC) based upon service connection for the cause of 
the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to June 
1959.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the Veteran's cause of death and 
entitlement to DEA.  In December 2008, the appellant 
testified before the Board at a hearing that was held at the 
RO.  In March 2009, the Board remanded the claims for 
additional development.

The issue of entitlement to dependency and indemnity 
compensation for the cause of the Veteran's death under the 
provisions of 38 U.S.C.A. § 1151 has been raised by the 
record, but has not yet been satisfactorily adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Many years after service, the Veteran developed sudden 
cardiac arrest secondary to coronary artery disease from 
which he died in November 2005.  This condition was not 
caused by any incident of service.

2.  At the time of the Veteran's death, service connection 
was not established for any disabilities.

3.  The Veteran did not die of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.309, 3.312 
(2009).

2.  The criteria for Dependents' Educational Assistance have 
not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In this case, notice was provided to the appellant in January 
and April 2006, prior to the initial adjudication of her 
claims in August 2006.  She was told it was her 
responsibility to support the claim with appropriate 
evidence, and she was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

The content of the notice letter fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, but did not comply 
with the requirements outlined in Hupp.  In May 2009, 
however, the appellant was provided with Hupp-compliant 
notice.  The appellant was provided with the Dingess elements 
of VCAA notice in April 2006.  

The timing deficiency with regard to the May 2009 notice was 
cured by readjudication of the claims in a supplemental 
statement of the case issued in December 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the claims file.  
Comprehensive records from Palmetto Pulmonary & Critical Care 
Associates, however, have not been associated with the 
record, despite numerous requests for such records by VA.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the appellant has adequately 
identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  The 
absence of these records is not prejudicial, given that the 
records relate to the appellant's pending claim for 
compensation for DIC benefits under 38 U.S.C.A. § 1151, as 
opposed to the claims currently before the Board.  Thus, VA 
has made every reasonable effort to obtain all records 
relevant to the appellant's claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In a cause of death claim VA has a duty to obtain a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008) (holding provisions of 38 U.S.C.A. 
§ 5103A(d) pertaining to duty to obtain opinions in service 
connection claims are inapplicable to DIC claims based on 
service connection for the cause of death).  In this claim, 
the Veteran did not have any service-connected disabilities 
before his death and there is no probative evidence 
suggesting that he developed cardiovascular disease either 
during or as a result of his service.  Therefore, a medical 
opinion as to the cause of the Veteran's death is not 
required.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the appellant will not be prejudiced 
as a result of the Board's adjudication of her claims.

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  

For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2009).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2009).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  A claimant seeking disability benefits must 
establish the existence of a disability and a connection 
between a veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular disease, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following a veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

The appellant contends that she is entitled to DIC 
compensation for the cause of the Veteran's death because VA 
over-medicated the Veteran.  She asserts that over-medication 
was a contributory cause of death, entitling her to DIC 
benefits.  This contention does not related to service 
connection for the cause of death.  Because this assertion, 
however, relates to the appellant's still pending claim of 
entitlement to DIC compensation under the provisions of 
38 U.S.C.A. § 1151, and that issue is not currently in 
appellate status, the Board will not further address the 
appellant's argument pertaining to over-medication.  
Significantly, the appellant has not put forth any other 
arguments as to why she is entitled to service connection for 
the cause of the Veteran's death; she does not assert that 
the cause of his death is related to his active service.

The Veteran died in November 2005.  A November 2005 death 
certificate reflects that the cause of death was sudden 
cardiac arrest, and that coronary artery disease was the 
antecedent cause of the cardiac arrest.  There were no other 
disorders listed on the death certificate as causing or 
contributing to death, either as an underlying cause of death 
or as a significant condition contributing to death.  

The Veteran was not service-connected for any condition prior 
to his death.  The evidence of record does not show that the 
Veteran had cardiovascular disease during active service or 
within any applicable presumptive period following his 
service.  Accordingly, entitlement to service connection for 
the cause of the Veteran's death on a presumptive basis is 
not warranted.  See 38 C.F.R. § 3.309.  The Board now turns 
to the issue of whether service connection for the cause of 
the Veteran's death is warranted based on direct causation.

Clinical records dated from December 1991 to October 2005 
show that the Veteran received periodic treatment for 
coronary artery disease.  His initial diagnosis of 
cardiovascular disease, however, is not of record.  The 
clinical records dated from December 1991 to October 2005 
show that he underwent coronary angioplasty in February 1990.  
At that time, he was found to have moderate disease in the 
mid left anterior descending artery and right coronary 
artery.  Records dated in December 1991 show that the Veteran 
was "not good" about receiving regular medical attention. 
These records do not show that any treating physician at any 
time related the Veteran's heart disease to active service.

The Board has considered the appellant's assertions that she 
is entitled to compensation for the cause of the Veteran's 
death.  She has not, however, argued that the Veteran's 
coronary artery disease developed either during or as a 
result of his active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Here, after considering all the evidence, 
the Board finds that the weight of the competent and credible 
evidence demonstrates that the Veteran's coronary artery 
disease is not related to his period of active service, 
including that it did not have its onset in service, symptoms 
were not continuous after service separation, and did not 
manifest for decades after service.  Accordingly, the weight 
of the evidence shows that the Veteran's death due to 
coronary artery disease is not related to service.  

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board finds that service connection for 
the cause of death is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510 (West 2002).  
Generally, an eligible person is a child or surviving spouse 
of a person who died of a service-connected disability; or a 
child, spouse, or surviving spouse of a person has, or died 
from, permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a) (West 2002).

In this case, at the time of his death, the Veteran was not 
service-connected for any disabilities.  Therefore, he had no 
permanent, total service-connected disability.  

As discussed above, the evidence does not show that the 
Veteran died from a service-connected disability.  
Accordingly, the appellant is not an eligible person as 
defined by statute for purposes of establishing entitlement 
to Dependents' Educational Assistance.  Accordingly, the 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


